     Case 3:17-cv-00101-RDM Document 505 Filed 07/10/20 Page 1 of 12




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                        )
Consumer Financial Protection Bureau,   )
                                        )
                   Plaintiff,           )     Civil Action No. 3:CV-17-00101
                                        )     (Hon. Robert D. Mariani)
      v.                                )
                                        )
Navient Corporation, et al.,            )     Oral Argument Requested
                                        )
                   Defendants.          )


         MEMORANDUM OF LAW IN SUPPORT OF
  DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
       Case 3:17-cv-00101-RDM Document 505 Filed 07/10/20 Page 2 of 12




      On June 29, 2020, the U.S. Supreme Court determined that the Consumer

Financial Protection Bureau (“CFPB”) has been, from its inception, a

constitutionally unlawful agency because it was not properly accountable to the

President. See Seila Law LLC v. CFPB, 591 U.S. ___, No. 19-7 (June 29, 2020)

(Slip opinion attached as Exhibit 1). It is now established law that the CFPB never

had constitutional authority to bring this action and that the filing of this lawsuit

was unauthorized and unlawful.

      The Seila Law decision compels the immediate dismissal of the CFPB’s suit.

Although Seila Law allowed the CFPB to survive and remanded the issue of

whether the CFPB’s prior unlawful actions could be “ratified” by a properly

constituted agency, there has been no such ratification here. Nor could there be:

binding Supreme Court and Third Circuit law dictates that any such ratification

could not enable this suit to proceed because the statute of limitations has long

since expired on the Bureau’s claims, and a post-hoc effort of “ratification” by a

properly constituted agency cannot revive the statute of limitations period. See

Fed. Election Comm’n v. NRA Political Victory Fund, 513 U.S. 88, 98 (1994).

Thus, even if the CFPB were to attempt to ratify this action today, all of the

Bureau’s claims are out of time.1 The action must be dismissed in its entirety.


1
 Counts I-VIII of the CFPB’s Complaint are governed by the Consumer Financial
Protection Act’s statute of limitations, which provides that “no action may be


                                           1
       Case 3:17-cv-00101-RDM Document 505 Filed 07/10/20 Page 3 of 12




                                 BACKGROUND

      At the outset of this lawsuit, Defendants moved to dismiss the Complaint

based on the same constitutional defect recognized in Seila Law. See Doc. 28 at 2.

This Court denied the motion, ruling that the CFPB’s structure was constitutional,

and that even if it was not, severing any “problematic provisions” from the

Consumer Financial Protection Act (“CFPA”) “would not affect the CFPB’s ability

to maintain the present suit” because any “past acts” of the CFPB’s Director could

be “accord[ed] ‘de facto validity.’” Doc. 57 at 43 (quoting Buckley v. Valeo, 424

U.S. 1, 142 (1976)).

      Seila Law represents a significant and material change in controlling law

since this Court issued its decision in 2017. In brief, the Supreme Court held that

the CFPB’s structure, and in particular the “for cause” limitation on the President’s

power to remove the Director, “violates the [Constitution’s] separation of powers.”

Slip op. at 3. Although the Court held that the provision was “severable” from the

statute and the CFPB could “continue to operate,” id., the Court recognized that its

decision called into question the validity of any actions taken by the CFPB when it



brought . . . more than 3 years after the date of discovery of the violation to which
an action relates.” 12 U.S.C. § 5564(g)(1). Counts IX and X of the CFPB’s
Complaint are governed by the one-year limitations period under the Fair Debt
Collection Practices Act (“FDCPA”). See 15 U.S.C. § 1692k. And Count XI of
the Complaint is governed by the two-year statute of limitations provided in the
Fair Credit Reporting Act (“FCRA”). See 15 U.S.C. § 1681p.

                                          2
       Case 3:17-cv-00101-RDM Document 505 Filed 07/10/20 Page 4 of 12




was unlawfully constituted, id. at 36 (Roberts, C.J.). The Court thus vacated the

Ninth Circuit’s decision and “remand[ed] for the Court of Appeals to consider

whether [that action] was validly ratified” by a Director appropriately accountable

to the President such that the suit against Seila Law might proceed. Id.

                                   ARGUMENT
      In light of the Supreme Court’s newly-issued decision, Defendants

respectfully renew their motion to dismiss the CFPB’s claims pursuant to Federal

Rule of Civil Procedure 12(c).2 The Court’s prior ruling on the motion to dismiss

conflicts with new controlling law from the Supreme Court. It is now the law of

the land that the CFPB’s claims were brought unlawfully, by an agency action

beyond proper Presidential control in violation of the Constitution. Nor can this

unconstitutional action be accorded “de facto validity” merely because the for-

cause removal provision is severable from the rest of the CFPA. See Doc. 57 at

43.3 Rather, the Supreme Court’s remand in Seila Law demonstrates that the



2
 To the extent the Court believes it is necessary to consider materials outside the
pleadings, Defendants’ motion alternatively may be converted to a motion under
Rule 56. See McLaughlin v. Forty Fort Borough, 64 F. Supp. 3d 631, 638 (M.D.
Pa. 2014) (Mariani, J.) (“If the Court considers evidence outside of the pleadings, it
may convert the motion to dismiss into a motion for summary judgment.”).
3
  Notably, the CFPB requested that the Supreme Court vacate the Ninth Circuit’s
decision so it could pursue “ratification arguments that it preserved below but [were]
not properly presented.” Reply Brief for Respondent at 22, Seila Law LLC v. CFPB,
591 U.S. __ (2020) (No. 19-7), 2020 WL 774433, at *22. The CFPB did not even


                                          3
       Case 3:17-cv-00101-RDM Document 505 Filed 07/10/20 Page 5 of 12




“constitutional defect[s]” in the CFPB’s past acts are curable—if at all—only via

“ratification” by a Director “accountable to the President.” Slip op. at 35–36

(Roberts, C.J.).4 Absent a “legally sufficient” ratification, id, the CFPB’s prior

actions must be “dismissed,” because an unconstitutionally structured agency

“‘lacks authority to bring [an] enforcement action’” in the first place. CFPB v. RD

Legal Funding, LLC, 332 F. Supp. 3d 729, 785 (S.D.N.Y. 2018) (dismissing action

after finding the CFPB’s structure unconstitutional) (quoting Fed. Election

Comm’n v. NRA Political Victory Fund, 6 F.3d 821, 822 (D.C. Cir. 1993)

(reversing judgment in enforcement action because agency’s structure “violat[ed

the] separation of powers”); see also Ryder v. United States, 515 U.S. 177, 182-83

(1995) (“[O]ne who makes a timely challenge to the constitutional validity of” a

government official’s authority “is entitled to a decision on the merits of the

question and whatever relief may be appropriate.”).




argue that its prior acts should be accorded de facto validity—an argument that, if
accepted by the Court, would have rendered any remand unnecessary.
4
 The Court declined to decide whether ratification could rescue previous
unconstitutional actions. Three justices recognized that this issue fell “outside the
questions presented” and turned on “case-specific factual and legal questions” that
were “best resolved by the lower courts in the first instance.” Slip op. at 31 & n.12
(Roberts, C.J.). Two justices would have simply dismissed the action because
subsequent ratification could not remedy the “constitutional injury” caused by the
prior acts of an “unconstitutionally insulated Director.” Slip op. at 18 (Thomas, J.,
concurring in part and dissenting in part).

                                          4
       Case 3:17-cv-00101-RDM Document 505 Filed 07/10/20 Page 6 of 12




      Because the CFPB has not—and cannot—ratify its lawsuit against

Defendants, its claims must be dismissed. Under binding Supreme Court and

Third Circuit precedent, ratification is governed by principles of agency law, which

hold that “it is essential that the party ratifying should be able not merely to do the

act ratified at the time the act was done, but also at the time the ratification was

made.” Advanced Disposal Servs. E., Inc. v. N.L.R.B., 820 F.3d 592, 603 (3d Cir.

2016) (quoting NRA Political Victory Fund, 513 U.S. at 98) (emphasis in original).

Thus, if the authority to bring an action “has been terminated by lapse of time”

then “[t]he bringing of an action . . . can not be ratified.” NRA Political Victory

Fund, 513 U.S. at 98-99 (quoting Restatement (Second) of Agency § 90 cmt. a

(Am. Law Inst. 1958)).

      In NRA Political Victory Fund, the Supreme Court applied this principle in

rejecting the Solicitor General’s attempt to “ratify” a petition for certiorari filed by

the Federal Election Commission (“FEC”). The FEC had filed the petition within

the prescribed time, but faced the problem that it “lack[ed] statutory authority” to

“independently file a petition.” Id. at 98. The Solicitor General later sought to

ratify the FEC’s filing with an “after-the-fact authorization.” Id. at 99. Adhering

to “principles of agency law” from which the doctrine of ratification arises, the

Court held that the Solicitor General’s purported authorization—which came after

the deadline to file a petition had passed—“does not relate back to the date of the


                                           5
       Case 3:17-cv-00101-RDM Document 505 Filed 07/10/20 Page 7 of 12




FEC’s unauthorized filing so as to make it timely.” Id. Because the Solicitor

General “could not himself have filed a petition for certiorari” on the date of

ratification, the attempted ratification was “too late in the day to be effective,” and

the Supreme Court dismissed the FEC’s petition. Id. at 98. In so doing, the Court

expressly relied on a decision in which a court refused “to uphold [a] town board’s

ratification of [a] private attorney’s unauthorized commencement of” litigation

“after the statute of limitations had run.” Id. at 99 (citing Town of Nasewaupee v.

City of Sturgeon Bay, 251 N.W.2d 845, 848-49 (Wis. 1977)).

      Consistent with the Supreme Court’s decision in NRA Political Victory

Fund, the Third Circuit and other lower courts have frequently invalidated as

“untimely” ratifications that occur “beyond the statues of limitations” governing a

party’s claims. See, e.g., Benjamin v. V.I. Port Auth., 684 F. App’x 207, 212 (3d

Cir. 2017); see also First Telebanc Corp. v. First Union Corp., 2007 WL 9702557,

at *10 (S.D. Fla. Aug. 6, 2007) (“[R]atification attempted after the statute of

limitations has run on a cause of action is ineffective.”); Miernicki v. Duluth

Curling Club, 699 N.W.2d 787, 789 (Minn. Ct. App. 2005) (same); see also

Restatement (Second) of Agency § 90 cmt. c (Am. Law Inst. 1958) (recognizing

that ratification is valid only “if the affirmance comes before a statute of

limitations has run on a claim”). And even where ratification has been permitted,

the Third Circuit and other courts have done so only after confirming that nothing


                                           6
       Case 3:17-cv-00101-RDM Document 505 Filed 07/10/20 Page 8 of 12




would have prevented the agency from taking the action at the time of ratification.

See, e.g., Advanced Disposal Servs., 820 F.3d at 604 (“There is no statutory or

administrative limitation preventing” the governmental officer’s action “at the time

he ratified it; thus the NRA ‘timing issue’ is not implicated here.”); Doolin Sec.

Sav. Bank, F.S.B. v. OTS, 139 F.3d 203, 213 (D.C. Cir. 1998) (allowing ratification

because “[t]he timing problem posed in NRA is not present here,” as “[n]o statute

of limitations would have barred” the validly appointed officer “from reissuing the

Notice of Charges himself”).

      Here, the CFPB has not ratified its action against Defendants and cannot

validly ratify it because the statutes of limitations governing its claims have

expired. Under the CFPA (which has the longest limitations period of the relevant

statutes), the CFPB may not bring an action “more than 3 years after the date of

discovery of the violation to which an action relates.” 12 U.S.C. § 5564(g)(1). 5

Even assuming (counterfactually) that the CFPB did not “discover” the conduct

alleged in its Complaint until the day the Complaint was filed, the CFPA’s statute


5
  See Doc. 471 Ex. 209 at *4-*6 (arguing that “the date on which the CFPB first
had knowledge” of Defendants’ alleged conduct “is irrelevant” because the CFPB
is “only asserting claims for violations that occurred . . . within three years of the
filing of the Complaint”) (emphasis added). The CFPB’s filings show that its
claims in this case concern conduct dating as far back as 2010, see, e.g., Compl.
¶¶ 50-53, 60-62, which the CFPB purportedly uncovered through an investigation
it launched in 2013, see Doc. 36 at 12; Doc. 459 at 8. And as this Court has ruled
(and the CFPB has acknowledged), these claims extend no later than “the date that
this lawsuit was filed, January 18, 2017.” Doc. 392 at 1 (quoting Doc. 88 at 21).

                                          7
       Case 3:17-cv-00101-RDM Document 505 Filed 07/10/20 Page 9 of 12




of limitations with respect to all of the conduct at issue in Counts I-VIII of the

Complaint expired on January 18, 2020—more than six months before the earliest

date on which the CFPB’s current Director could ratify this action.6 And its claims

under the FDCPA and FCRA expired even earlier.7

      Dismissal is not only required by controlling law; it is also the appropriate

remedy here. When a party “raise[s a] constitutional challenge as a defense to an

enforcement action,” there is “no theory that would permit [a court] to declare the

[agency]’s structure unconstitutional without providing relief to the [regulated

party].” NRA Political Victory Fund, 6 F.3d at 828; see also Lucia v. S.E.C., 138

S. Ct. 2044, 2055 & n.5 (2018) (relief for structural violation must “cure the

constitutional error” by “design[ing]” a “remed[y]” that not only “advance[s] th[e]

purposes” of the Constitution, but also creates “incentives to raise [constitutional]

challenges” (quoting Ryder, 515 U.S. at 183). To permit the CFPB’s unlawful suit



6
  The CFPB’s Director cannot ratify the agency’s prior unconstitutional actions
before the Court issues its formal mandate in Seila Law, expected on July 25, 2020.
See Texas v. United States, 798 F.3d 1108, 1118 (D.C. Cir. 2015) (“Supreme Court
judgments on review of a federal court decision do not take effect until at least 25
days after they are announced, when the Court issues a certified copy of its opinion
and judgment in lieu of a formal mandate.”) (citing Sup. Ct. R. 45).
7
 As shown in Defendants’ Motion for Summary Judgment, the CFPB’s claims
under the FDCPA (Counts IX and X) were already out-of-time when the CFPB
originally filed this lawsuit, see Doc. 470 at 65-66. And because the CFPB
concedes its FCRA claim (Count XI) concerns conduct occurring no later than
May 2014, see Doc. 482 at 75, a July 2020 ratification of this lawsuit would come
well outside the FCRA’s two-year limitations period, see 15 U.S.C. § 1681p.

                                           8
      Case 3:17-cv-00101-RDM Document 505 Filed 07/10/20 Page 10 of 12




to proceed would be to grant Defendants no relief at all, despite their timely

challenge to the agency’s constitutionality.

                                  CONCLUSION

      The Complaint should be dismissed with prejudice.


Dated: July 10, 2020                   Respectfully submitted,


                                       /s/ Jonathan E. Paikin
                                       Jonathan E. Paikin (DC 466445) (pro hac vice)
                                       Daniel P. Kearney (DC 977148) (pro hac vice)
                                       Karin Dryhurst (DC 1034290) (pro hac vice)
                                       Gary R. Dyal (DC 176830) (pro hac vice)
                                       Wilmer Cutler Pickering
                                         Hale and Dorr LLP
                                       1875 Pennsylvania Avenue, NW
                                       Washington, DC 20006
                                       jonathan.paikin@wilmerhale.com
                                       daniel.kearney@wilmerhale.com
                                       karin.dryhurst@wilmerhale.com
                                       gary.dyal@wilmerhale.com
                                       Tel: 202-663-6000
                                       Fax: 202-663-6363

                                       Daniel T. Brier (PA 52348)
                                       Myers Brier & Kelly, LLP
                                       425 Spruce Street, Suite 200
                                       Scranton, PA 18503
                                       dbrier@mbklaw.com
                                       Tel: 570-342-6100
                                       Fax: 570-342-6147

                                       Counsel for Navient Corporation, Navient
                                       Solutions, LLC, and Pioneer Credit
                                       Recovery, Inc.



                                          9
     Case 3:17-cv-00101-RDM Document 505 Filed 07/10/20 Page 11 of 12




                       CERTIFICATE OF WORD COUNT


     I hereby certify in accordance with Local Rule 7.8(b)(2) that the foregoing

document is 2,258 words.

                                     /s/ Karin Dryhurst
                                     Karin Dryhurst (DC 1034290) (pro hac vice)
                                     Wilmer Cutler Pickering
                                       Hale and Dorr LLP
                                     1875 Pennsylvania Avenue, NW
                                     Washington, DC 20006
                                     karin.dryhurst@wilmerhale.com
                                     Tel: 202-663-6000
                                     Fax: 202-663-6363
Dated: July 10, 2020
      Case 3:17-cv-00101-RDM Document 505 Filed 07/10/20 Page 12 of 12




                         CERTIFICATE OF SERVICE


      I hereby certify that on July 10, 2020, I filed the foregoing document with

the Clerk of Court using the CM/ECF system, which will send notification of such

filing to all counsel of record who are deemed to have consented to electronic

service:

                                      /s/ Karin Dryhurst
                                      Karin Dryhurst (DC 1034290) (pro hac vice)
                                      Wilmer Cutler Pickering
                                        Hale and Dorr LLP
                                      1875 Pennsylvania Avenue, NW
                                      Washington, DC 20006
                                      karin.dryhurst@wilmerhale.com
                                      Tel: 202-663-6000
                                      Fax: 202-663-6363
